Title: To James Madison from Enoch Robins and Others, 11 April 1803 (Abstract)
From: Robins, Enoch
To: Madison, James


11 April 1803, Jacmel. The petitioners, Enoch Robins of New York, Joseph Gardner of Massachusetts, and James J. Barry of Maryland, state that they were permitted by the government of Saint-Domingue to reside on the island as foreign merchants and are therefore entitled to the “privileges and immunities allowed by all civilized nations to strangers residing in their dominions,” one of which is “perfect liberty to depart whenever they Judge proper” after complying with the requisite formalities. In direct violation of this established principle they are detained against their wills in Jacmel “under the pretence of its being a besieged town” and are required by the French commander, General Pageot, to assist in its defense “as long as he deems proper.” This reduces them “to the level of common soldiers” even though they had never sworn allegiance to the government or received pay or rations from it, “in short, without any pretence whatever to authorize such a proceeding.” They applied to Pageot “a Month back” for passports according to regulations. He refused, although the town had been blockaded for “upwards of six months,” during which time the petitioners served in the town militia, contributed to a loan for payment of garrison troops, and “expended the little they were possessed of.” They found it “absolutely necessary” to leave, “owing to the total stagnation of every kind of business.” “Your petitioners seized the first favorable opportunity of departing which offered, but by an unlucky train of accidents were detained in port, demanded by the French General and delivered up two days ago, since which time they have been detained in the forts as prisoners. Your petitioners now claim that protection which every Government is bound to afford to its injured citizens, for whose defence alone all governments are instituted, and relying with full confidence on the vigor and energy of their country, they commit to its justice and firmness the assertion of their violated rights.”
 

   
   Tr, two copies (NHi: Livingston Papers). 3 pp. Sent as enclosure in JM to Livingston, 25 May 1803 (ibid.). The signatories, Enoch Robins, Joseph Gardner, and James J. Barry, were released within three months (Enoch Robins and others to JM, 6 July 1803 [ibid.]).


